                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          DOCKET NO. 1:18-cr-00145-MOC-WCM

                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
 Vs.                                            )           ORDER OF CONTINUANCE
                                                )       (Additional Time to Prepare Required)
 JOHNATHAN CODY ALEXANDER,                      )
                                                )
                  Defendant.                    )
                                                )




        THIS MATTER is before the Court on defendant’s Motion to Continue.                   Having

considered defendant’s motion and reviewed the pleadings, the Court enters the following Order.



                                             ORDER

        IT IS, THEREFORE, ORDERED that defendant’s Motion to Continue (#17) is

GRANTED, this matter is continued to the next criminal term, and the Court finds the delay

caused by such continuance shall be excluded in accordance with 18 U.S.C. § 3161(h)(7)(B)(iv),

as failure to grant such a continuance would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence. Further, the

ends of justice served by granting such continuance outweigh the best interests of the public and

the defendant in a speedy trial. Specifically, defendant and counsel have shown a need for

additional time to review discovery and other materials in preparing for trial or other resolution of

this matter. In particular, defendant needs additional time to discuss with counsel in this matter

and in a state action the impact that such plea might have on the state action.

                                                    1

       Case 1:18-cr-00145-MOC-WCM Document 19 Filed 03/26/19 Page 1 of 2
       This matter is continued to the June 2019 term, and the time is excluded. The time for

filing pretrial motions is further ENLARGED by 60 days from entry of this Order.

                                         Signed: March 26, 2019




                                              2

     Case 1:18-cr-00145-MOC-WCM Document 19 Filed 03/26/19 Page 2 of 2
